Citation Nr: 1826577	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-33 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Herdliska, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1983 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision from the Department of Veteran Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

Bilateral hearing loss was not manifested during service or within one year of service; the preponderance of the evidence is against a finding that the Veteran's hearing loss is etiologically related to an event, injury, or disease in service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C. §§ 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

Neither the Veteran nor the representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met and, accordingly, the Board will address the merits of the claim.

Legal Criteria 

The Veteran asserts entitlement to service connection for bilateral hearing loss (BHL) due to military noise exposure.

The Board notes that it has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

A veteran is entitled to service connection on a direct basis for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disease diagnosed after discharge may still be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C. § 1154(a).

Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent. 38 C.F.R. § 3.385.

The Board points out that the absence of in-service evidence of hearing loss, including one meeting the requirements of 38 C.F.R. § 3.385, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Hensley also provides that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and his current disability.

Analysis

In the present case, the Board finds that the Veteran has BHL in accordance with VA standards.  See 38 C.F.R. § 3.385.  During the pendency of this claim in December 2012, a VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss in both ears.  This was the Veteran's first diagnoses for sensorineural hearing loss.

The Board also finds that the Veteran was exposed to acoustic trauma during his period of active service.  The Veteran served as a Combat Engineer during his service in the Army where he was exposed to heavy equipment and trucks.  His contentions are consistent with the circumstances of his service.  

Turning to the question of whether there is a nexus, or link, between the Veteran's current diagnosis of BHL and service, the only competent evidence of record comes from a December 2012 VA examination.  At that examination, the Veteran reported a 12-15 year history of hearing loss.  The Veteran also reported that since his separation from service, he has both occupational noise exposure from his career in construction and recreational noise exposure from hunting.  After examining the Veteran and reviewing the Veteran, the examiner determined that the Veteran's bilateral hearing loss is not at least as likely as not related to his active service.  In support of his conclusion, the examiner noted that the Veteran's hearing was normal through all ratable frequencies at both his enlistment and separation.  The examiner also noted that the Veteran denied suffering from hearing loss on his separation examination.  

The Board finds the VA examiner's etiology rationale, when read as a whole with the examiner's report, sufficient to express a full and understandable opinion on all aspects of the Veteran's claim.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012) (there is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file, and a VA examination report "must be read as a whole" to determine an examiner's rationale).  

Accordingly, the Board finds that there is no showing of an etiological nexus between the Veteran's current hearing loss and his military service, and the criteria for entitlement to service connection on a direct basis are not met in this case.

The Veteran contends that the occurrence of tinnitus is evidence his current BHL began in-service.  However, there is no evidence linking the Veteran's current hearing loss to his in-service ear-infection or his service-connected tinnitus.  While the Veteran did experience a single episode of hearing loss in February 1984 and reoccurring tinnitus in-service as a side effect of an ear infection, the examiner noted that the Veteran's hearing returned to normal after the infection subsided.  


There is no other competent evidence in the file relating the Veteran's current disability to his active service.  While the Veteran is competent to report experiencing diminished hearing, he is not competent to provide an opinion establishing an etiology of his hearing loss (including with involvement of questions concerning the plausibility of delayed onset, as explained in the VA medical opinions of record) that contradicts the medical principles and analysis presented by trained audiology experts in this case.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  Therefore, to the extent that the Veteran alleges a causal relationship, the Board finds that such statements are beyond his competence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board also considered the applicability of alternative theories of entitlement, to include presumptive service connection and continuity of symptomatology.  There is, however, no evidence that the Veteran suffered from bilateral hearing loss within a year of his active service.  Indeed, at his December 2012 VA examination, the Veteran stated that he "noticed hearing loss for the past 12-15 years."  At the earliest, then, this places the onset of his symptoms in 1997, more than a decade after his separation from active service.  Thus, there is no evidence of hearing loss manifesting to a compensable degree within a year of active service to warrant granting service connection on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

Further, the evidence does not demonstrate a continuity of symptomatology since service.  On his December 1985 report of medical history at separation, the Veteran denied suffering from hearing loss.  Considering that the Veteran did endorse suffering from other symptoms on this form, the Board considers this highly probative that the Veteran was not suffering from hearing loss at the time of his separation.  Further, as noted above, the Veteran himself placed the onset of his hearing loss symptoms in 1997 at the earliest, some 11 years after service.  This decade long break shows that the Veteran did not experience a continuity of hearing loss symptoms since his active service, precluding granting service connection on that basis.   See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  


In summary, for the reasons listed above, the Board finds that the Veteran's hearing loss is not related to his active service, was not manifest to a compensable degree within one year of service, and that there was not a continuity of hearing loss symptoms since service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


